Citation Nr: 0615726	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  00-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased initial evaluation for disc 
disease of the lumbosacral spine with chronic active 
lumbosacral strain and myositis, currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the San 
Juan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied service 
connection for a cervical spine disability, and granted 
service connection for L5-S1 herniated nucleus pulposus with 
bilateral neural foramina narrowing and assigned a 40 percent 
evaluation, effective from January 22, 1999. 

In February 2004, the Board, in pertinent part, remanded the 
issues currently on appeal for further development.  

In a January 2005 rating decision, the RO recharacterized the 
veteran's service-connected lumbosacral disability as 
reflected on the title page of this decision, and increased 
its evaluation to 50 percent.  Because the maximum schedular 
rating for the lumbar spine disability was not assigned, the 
veteran's increased rating claim remains in controversy.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of an increased rating for service-connected lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service medical records show treatment for acute and 
transitory neck pain, which resolved with treatment.  A 
chronic cervical spine disability is not shown to have been 
present during the veteran's military service, and is not 
shown to be related to any incident of such service. 


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA in June 2002 and March 2004 letters.  
These letters specifically informed the veteran to submit any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination.  The claims folder contains 
service medical records and post-service medical records, 
which will be addressed as pertinent, particularly, the 
medical evidence from the San Juan VA Medical Center and 
private medical evidence from Dr. Martinez.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

VA medical evidence confirms a current diagnosis of chronic 
active cervical strain and myositis, thereby satisfying the 
first element of the veteran's service connection claim.  
However, there is no competent evidence of a chronic cervical 
spine disability during service.  The Board acknowledges that 
the veteran complained of neck pain in August 1998, and 
received treatment for chronic tension headaches at that 
time.  However, the Board finds that the veteran's neck pain 
was acute and transitory, resolving with treatment as no 
cervical spine pathology was noted, and the veteran's 
separation examination report dated in September 1998 is 
negative for a complaint, diagnosis, or treatment pertinent 
to the veteran's cervical spine.  

There is also no medical evidence relating the veteran's 
current cervical spine disability to his period of military 
service.  In fact, after reviewing the entire claims folder 
and examining the veteran, a November 2004 VA examiner opined 
that the veteran's cervical spine disability (myositis) is 
not related to his period of military service, to include the 
in-service episode of treatment for tension headaches.  This 
opinion is highly probative, since it followed an examination 
of the veteran and review of the claims folder, including 
pertinent service medical records.  It has been unrebutted by 
other competent evidence.  

As the preponderance of the evidence is against the veteran's 
service connection claim for a cervical spine disability, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The veteran underwent a VA spine examination in November 
2004.  The examiner diagnosed the veteran with herniated disc 
disease at L5-S1, in pertinent part, but did not discuss 
whether the veteran has experienced incapacitating episodes 
requiring bedrest by a physician.   

Also, as noted above, the RO, in a January 2005 rating 
decision, increased the evaluation for service connected 
lumbar spine disability to 50 percent.  The Board observes 
that such increase was not noted in the January 2005 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
spine examination to determine the extent 
of his of his lumbosacral strain and 
myositis.  The examiner should review the 
claims folder prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
specifically requested to comment on the 
neurologic manifestations of the 
degenerative disc disease.  Nerves 
affected and the degree of complete or 
incomplete paralysis in the lower 
extremities caused by the lumbosacral 
strain and myositis should be specified.  
The examiner should also indicate the 
number of incapacitating episodes the 
veteran has experienced over the past 
year; i.e., those requiring bed rest as 
prescribed by a physician.  The claims 
folder, a copy of this REMAND, and a copy 
of the aforementioned revised general 
rating formula for diseases and injuries 
of the spine must be made available to 
and reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases should be set forth in 
sufficient detail.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 50 percent for 
service-connected herniated disc disease 
of the lumbosacral spine.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  Thereafter, the 
case should be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


